COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

                                                            §
     ESW CAPITAL, L.L.C.,                                                     No. 08-19-00256-CV
                                                            §
                       Appellant,                                                Appeal from the
                                                            §
     v.                                                                        200th District Court
                                                            §
     PLATO LABS, INC.,                                                      of Travis County, Texas1
                                                            §
                       Appellee.                                           (TC# D-1-GN-17-000883)
                                                            §


                                                JUDGMENT

           The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order costs are assessed against the party that incurred them, and this

decision be certified below for observance.

           IT IS SO ORDERED THIS 7TH DAY OF FEBRUARY, 2020.


                                                       GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.



1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.